Citation Nr: 1019792	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  05-25 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for a left knee 
disorder. 

3.  Entitlement to service connection for a low back disorder

4.  Entitlement to service connection for a right knee 
disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active service from August 1991 to April 1998 
and from November 2000 to May 2002.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO&IC) in Philadelphia, Pennsylvania.  By 
that rating action, the RO denied service connection for 
bilateral hearing loss, left and right knee and low back 
disorders.  The Veteran appealed the RO's August 2004 rating 
action to the Board.  

In November 2005, the Veteran testified before a Decision 
Review Officer (DRO) at the Philadelphia, Pennsylvania RO&IC.  
A copy of the hearing transcript is contained in the claims 
file. 

Also on appeal from the RO's August 2004 rating action was 
the issue of entitlement to service connection for a 
bilateral ankle disorder.  By a September 2007 rating action, 
the RO granted service connection for posterior tibial 
tenosynovitis of the right and left ankles; each ankle was 
assigned an initial 10 percent rating, effective February 18, 
2003--the date VA received the Veteran's initial claim for 
compensation for this disability.  As the Veteran has not 
disagreed with the initial 10 ratings or the effective date 
of February 18, 2003, this issue is no longer before the 
Board for appellate consideration.  Grantham v. Brown, 114 F. 
3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for low back 
and right knee disorders are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO/Appeals 
Management Center (AMC) in Washington, DC.
FINDINGS OF FACT

1.  The Veteran does not have a bilateral hearing loss 
disability according to VA standards.

2.  The Veteran does not have a current diagnosis of a left 
knee disorder. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in 
or aggravated by service, and sensorineural hearing loss may 
not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2009).

2.  A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  
Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide. 38 C.F.R. § 3.159(b)(1). Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id. at 486.

The Veteran was provided notice of the VCAA with respect to 
his claims for service connection for bilateral hearing loss 
and left knee disorder in a March 2003 letter.  The letter 
indicated the types of information and evidence necessary to 
substantiate the above-cited service connection claims and 
explained the division of responsibility between him and VA 
in obtaining this supporting evidence, including the 
information needed to obtain lay evidence and both private 
and VA medical treatment records.

The March 2003 letter was issued prior to the initial 
adjudication of his claims for service connection for 
bilateral hearing loss and left knee disorder by the RO in 
August 2004.  Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004) (Pelegrini II).

The Veteran has not received notice concerning the downstream 
disability rating and effective date elements of his claims 
for service connection for bilateral hearing loss and left 
knee disorder.  See Dingess, supra.  However, because the 
Board concludes that the preponderance of the evidence is 
against the claims, any questions as to the appropriate 
downstream disability rating(s) and/or effective date(s) to 
be assigned are moot.  See Bernard v. Brown, 4 Vet. App. 384 
(1993). 

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claims for service 
connection for bilateral hearing loss and left knee disorder.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Unfortunately, the 
Veteran's complete service treatment records (STRs) from his 
periods of active military service are unavailable.  The 
Veteran, however, provided VA copies of service treatment 
records that were in his possession and they have been 
associated with the claims file.  During a November 2005 
hearing, the Veteran testified that he did not have any 
additional service treatment records in his possession to 
submit in support of his service connection claims.  In 
addition, in April 2004, VA examined the Veteran to determine 
if any currently present bilateral hearing loss for VA 
compensation purposes and left knee disorder were related to 
a period of military service.  Copies of the April 2004 VA 
audiological and orthopedic examination reports are contained 
in the claims file.  These reports of examination are 
thorough and are consistent with the outpatient treatment 
records.  Accordingly, they are adequate and may be 
considered in deciding his claims.  In addition, private 
treatment records in support of the claims are of record. 

The Veteran's representative has argued that the April 2004 
VA audiological examination was inadequate because the 
Maryland CNC test was not conducted in accordance with VA 
regulations.  (See Veteran's Representative's April 2010 
written argument to VA, page (pg.) 2, citing 38 C.F.R. 
§ 3.385).  The record, however, reflects that the April 2004 
VA audiological examination was performed by an audiologist 
who used speech recognition scores in accordance with the 
Maryland CNC test.  (See April 2004 VA audiological 
examination report pg. 2).  The Board finds the April 2004 VA 
audiological examination is thorough and provides the details 
and reasoning needed to adjudicate the claim for service 
connection for bilateral hearing loss.  The April 2004 VA 
audiologist reviewed pertinent service treatment records that 
were provided by the Veteran, elicited history with respect 
to the Veteran's claimed bilateral hearing loss and provided 
audiological testing in accordance with VA regulations.  
There is no reasonable possibility that an additional VA 
examination would substantiate the claim for service 
connection for hearing loss.  38 C.F.R. § 3.159 (d).

The Board is also aware of the Court's decision in Martinak 
v. Nicholson, 21 Vet. App. 447, 455 (2007) which held that in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  Because 
the Board is denying service connection for bilateral hearing 
loss, any failure on the part of the April 2004 VA 
audiologist to fully discuss the functional effects caused by 
the Veteran's claimed disability would amount to harmless 
error as an extraschedular rating cannot be applied and 38 
C.F.R. § 3.321(b) (2009) is moot.

As the Veteran has not identified any additional evidence 
pertinent to the claims for service connection for bilateral 
hearing loss and a left knee disorder and as there are no 
additional records to obtain, the Board concludes that no 
further assistance to the Veteran in developing the facts 
pertinent to these claims is required to comply with the duty 
to assist.

II. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection requires: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus (i.e., 
link) between the claimed in-service disease or injury and 
the current disability.  See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Certain chronic diseases, such as organic diseases of the 
nervous system, including sensorineural hearing loss, and 
arthritis, will be presumed to have been incurred in service 
if manifested to a compensable degree (of at least 10-percent 
disabling) within one year of separation from service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

(i) Bilateral Hearing Loss

The Veteran contends that he has a bilateral hearing loss 
disability as a result of having been exposed to acoustic 
trauma during his second period of active military service.  
Because there is no evidence that he has a current hearing 
loss disability for VA compensation purposes, the Board finds 
that the preponderance of the evidence is against the claim 
and it will be denied. 

Impaired hearing for VA purposes will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hz is 40 decibels 
or greater; or when the auditory threshold for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  So while a Veteran 
may have some loss of hearing, he must have a certain level 
of hearing loss for it to be considered a "disability" for VA 
compensation purposes.

The threshold for normal hearing is between 0 and 20 decibels 
and that higher thresholds show some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 160 (1993).

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) over a range of frequencies (in 
hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

An examination for hearing impairment for VA purposes must be 
conducted by a state licensed audiologist and must include a 
controlled speech discrimination test (Maryland CNC) and a 
puretone audiometry test.  Examinations will be conducted 
without hearing aids.  38 C.F.R. § 4.16(a) (2009).

A November 1994 in-service audiogram shows that the Veteran 
had hearing loss for VA compensation purposes in the right 
ear (e.g., 40 decibels at 4000 Hertz).  That same report also 
contains a notation that the Veteran was "Routinely Exposed 
to Hazardous Noise."  (See November 1994 audiogram report).  
A June 1996 audiogram reflects that the Veteran did not have 
hearing loss for VA compensation purposes.  On DD Forms 2697, 
Pre and Post-Deployment Health Assessments, dated in April 
and December 2002, the Veteran denied having any medical 
problems.  An undated DD Form 2766, Adult Preventive and 
Chronic Care Flowsheet, reflects that the examining clinician 
indicated that the Veteran's hearing was normal.  The Veteran 
reported that he had not suffered from any injury or illness 
while on active duty for which he did not seek medical care.  
He also indicated that he did not have any concerns regarding 
explosives during deployment or his physical and mental 
health in general.  

Since the Veteran's separation from his second period of 
active military service in May 2002 and VA receipt of his 
claim for service connection for bilateral hearing loss by VA 
in February 2003, there is no medical evidence of record of 
any bilateral hearing loss for VA purposes.  See 38 C.F.R. § 
3.385; McLain v. Nicholson, 21 Vet. App. 319 (2007).  The 
only pure tone test performed after the Veteran's separation 
from military service is an April 2004 VA audiological 
examination report, which reported findings that did not meet 
VA's criteria for service connection for a bilateral hearing 
disability.  Id.  (See April 2004 VA audiological examination 
report, reflecting that the Veteran did not meet the criteria 
for hearing loss for VA compensation purposes).  

Audiometric examination demonstrated pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
25
20
25
LEFT
15
15
25
20
25

The averages were 24 in the right ear, and 21 in the left 
ear.  Speech recognition ability was 98 percent, bilaterally.  

The Board is cognizant of the in-service November 1994 
audiogram showing the presence of a hearing loss disability 
in the right ear.  However, an April 2004 VA audiological 
examination report showed no current disability as defined by 
38 C.F.R. § 3.385 and there is no other evidence of record, 
private or VA, that contradicts this finding.

The Board has considered the Veteran's assertions that his 
hearing loss is related to his service.  However, to the 
extent that the Veteran ascribes his current hearing loss to 
exposure to noise in service, his opinion is not probative.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson is 
generally not competent to opine on matter requiring 
knowledge of medical principles).

While the Veteran is competent to report that he experiences 
difficulty hearing, it would require medical expertise to be 
able to provide an opinion as to the causes of that hearing 
loss.  The Veteran lacks such expertise, and is not competent 
to ascertain the etiology of his hearing loss, and the 
causative factor for hearing loss is not readily subject to 
lay observation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (layperson is generally not competent to opine on 
matter requiring knowledge of medical principles); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 
6 Vet. App. 465 (1994).

Finally, the Board observes that the Veteran asserts that he 
has bilateral hearing loss as a result of acoustic trauma 
(e.g., gunfire, explosions and artillery) while serving as a 
machine gunner while stationed in Kosovo during his second 
period of active military service.  In this case, the Board 
finds that the provisions of section  38 U.S.C.A. 
§ 1154(b)(West 2002) do not serve to provide a grant of 
benefits for the issue discussed above.  The Board does not 
dispute the circumstances described by the Veteran of his 
very meritorious service.  However, as discussed above, the 
weight of the evidence does not show that the Veteran has a 
bilateral hearing loss disability under 38 C.F.R. § 3.385.  
In summary, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for bilateral hearing loss.

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of bilateral hearing loss for VA purposes, the doctrine is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(ii) Left Knee

The Veteran contends that he currently has a left knee 
disorder as a result of having performed over 80 parachute 
jumps during his initial period of active military service 
(i.e., August 1991 to April 1998).  Because there is no 
medical evidence that he has a current diagnosis of a left 
knee disorder, the Board finds that the preponderance of the 
evidence is against the claim and it will be denied. 

The Veteran's Form DD 214 from his initial period of military 
service reflects that he was awarded the Parachutist Badge.  
As such, the Board finds that his assertions of having 
performed numerous parachute jumps are consistent with the 
circumstances of his initial period of military service.  See 
38 U.S.C. A § 1154(a) (West 2002). 

Service treatment records show that in March 1992, the 
Veteran sought treatment for left knee pain that had its 
onset one week previously.  He was assessed with 
patellofemoral pain syndrome, prescribed Motrin, and placed 
on a profile for three (3) days.  In March 1995, the Veteran 
complained of left knee pain for the previous 12 hours.  An 
assessment of ligamental strain "R" knee secondary to 
direct trauma was entered.  He was treated with Motrin and 
placed on a profile for seven (7) days.  On DD Forms 2697, 
Pre and Post-Deployment Health Assessments, dated in April 
and December 2002, the Veteran denied having any medical 
problems.   

Post-service VA and private treatment and examination 
reports, dated from April 2004 to October 2006, do not 
contain any objective findings of any current chronic left 
knee disorder.  While an April 2004 VA examiner noted that 
the Veteran had sustained repeated contusions of the knee 
that did not interfere with his normal functions of working 
in cement construction, a physical evaluation of the left 
knee, to include X-rays, was entirely normal.  A left knee 
disorder was not diagnosed.  

There is no other medical evidence, private or VA, of record 
that shows that the Veteran currently has a chronic left knee 
disorder.  In this regard, X-ray interpretations of the 
knees, dated in November 2006, are negative for any evidence 
of any left knee pathology. 

While the Veteran has complained of pain in his left right 
knee, pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  As no 
underlying disability of the left knee has been found at any 
time during the pendency of the appeal, service connection 
for a left knee disability must, necessarily, be denied.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The Board observes that medical evidence generally is 
required to establish a medical diagnosis or to address 
questions of medical causation.  Lay assertions of medical 
status do not constitute competent medical evidence for these 
purposes. Bostain v. West, 11 Vet. App. 124, 127 (1998); 
Routen v. Brown, 10 Vet. App. 183, 186 (1997).  Nevertheless, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  See 38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) and Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Veteran has not shown that he has the 
expertise required to diagnose a left knee disorder.  Nor is 
the Veteran competent to offer an opinion regarding any 
causal relationship between this disability, if currently 
demonstrated, and a period of military service.  Again, while 
there are in-service findings referable to the left knee, the 
post-service medical evidence is wholly devoid of any current 
left knee disorder. 

In reaching this decision, the Board considered the doctrine 
of reasonable doubt. However, as the medical evidence of 
record does not show that the Veteran has a current diagnosis 
of a left knee disorder, the doctrine is not applicable.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied. 

Service connection for a left knee disorder is denied. 


REMAND

Additional development of the Veteran's claims for service 
connection for low back and right knee disorders is warranted 
prior to further appellate review.

The Veteran contends that he currently has low back and right 
knee disorders as a result of having performed over 80 
parachute jumps during his initial period of active military 
service (i.e., August 1991 to April 1998).  The Veteran's 
Form DD 214 from his initial period of military service 
reflects that he was awarded the Parachutist Badge.  As such, 
the Board finds that his contentions of having performed 
numerous parachute jumps are consistent with the 
circumstances of his initial period of military service.  See 
38 U.S.C. A § 1154(a) (West 2002). 

Service treatment records (STRs) from the Veteran's initial 
period of military service reflect that in August 1993 and 
February 1994, the Veteran complained of back pain that had 
its onset two days previously.  Assessments of mechanical low 
back pain and possible muscle strain were entered, 
respectively.  In January 1996, the Veteran presented himself 
to the medical clinic after he fell and hit his right knee on 
a curb four days previously.  Physical examination of the 
right knee was positive for mild edema at the injury site.  A 
diagnosis with respect to the right knee was not entered.  In 
March 1996, the Veteran complained of right knee pain after 
he fell in a snow-related incident three months previously.  
Assessments of muscle strain versus contusion and retro 
patellar pain syndrome were entered. 

Post-service VA and private treatment and examination reports 
demonstrate that the Veteran has current diagnoses of right 
knee and low back disorders.  A September 2004 private 
magnetic resonance imaging (MRI) scan interpretation of the 
right knee was positive for subtle small horizontal cleavage 
plain tear of the body of the lateral meniscus, small 
juxtaarticular cyst adjacent to the proximal tibia/fibular 
joint, small Baker's cyst, and small joint effusion.  
September 2006 VA X-ray interpretations of the lumbar spine, 
containing findings of spina bifida occulta L5 and S1, 
moderate narrowing of the L4-5 intervertebral disc space with 
a suggestion of fusion of the left apophyseal joint and 
minimal degenerative changes.  

Regarding a nexus of the above-cited right knee and low back 
disorders to the Veteran's initial period of military 
service, there is a VA opinion that is against the claim for 
service connection for a low back disorder.  In October 2006, 
a VA examiner concluded that the Veteran's congenital spina 
bifida occulta at L5-S1 was less likely than not (less than a 
50/50 probability) to have been caused by, or a result, to 
military service.  A review of the October 2006 VA 
examination report reflects that in making the foregoing 
determination, the claims file was not made available to the 
examiner, to include the pertinent above-cited STRs.  

Once VA undertakes the effort to provide an examination in 
developing a service connection claim, it must provide an 
adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The October 2006 examination is considered inadequate because 
the claims file, and specifically the above-cited service 
treatment records relative to the lumbar spine, was not 
provided to the examiner for his review in conjunction with 
the examination.  Moreover, an etiological opinion as to the 
right knee disorder has not been obtained.  Therefore, the 
Board finds that another VA orthopedic examination is in 
order, one that considers all of the evidence of record to 
include the above-cited service treatment records referable 
to the low back and right knee prior to further appellate 
review of the claims for service connection for the above-
cited disorders. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  Schedule the Veteran for a VA 
orthopedic examination to determine the 
nature, onset and etiology of any low 
back and right knee pathology found on 
clinical evaluation.

The following considerations will govern 
the examination:

a. The claims file, including all medical 
records obtained and a copy of this 
remand, will be reviewed by the examiner, 
with particular attention paid to the 
evidence noted below.  In addition to the 
specific directive of addressing the 
evidence of record as noted below, the 
examiner must acknowledge receipt and 
review of the claims file, the medical 
records obtained and a copy of this 
remand.

b.  In reaching all conclusions, the 
examining physician must provide a 
medical basis(es) and identify the 
evidence of record relied upon in 
reaching his or her conclusions.  In 
particular:

The examiner must address the following 
question:  Is any currently diagnosed low 
back and right knee pathology 
etiologically related to, or had its 
onset during, a period of military 
service or within the initial post-
service year?

The examiner must also provide an opinion 
as to whether any currently diagnosed low 
back disorder clearly and unmistakably 
existed prior to the Veteran's initial 
period of military service, and if so, 
whether it clearly and unmistakably was 
not aggravated during active duty 
service.  If it was aggravated, the 
examiner should opine as to whether the 
increase was the result of natural 
progression of the condition.

If the examiner concludes that the 
Veteran has a low back disorder that did 
not clearly and unmistakably exist prior 
to the Veteran's initial period of 
military service, the examiner must opine 
as to whether it is etiologically related 
to any incident of the Veteran's initial 
period of active duty service, to include 
having performed numerous parachute 
jumps.  

A complete rationale, with citation to 
relevant medical findings, must be 
supplied for all opinions rendered.

In formulating the foregoing opinion, the 
examiner must comment on the following 
service and post-service treatment 
records:

(i) STRs, dated in August 1993 and 
February 1994, containing assessments of 
mechanical low back pain and possible 
muscle strain, respectively;  

(ii) STR, dated in January 1996, showing 
that the Veteran presented himself to the 
medical clinic after he fell and hit his 
right knee on a curb four days 
previously.  A physical evaluation of the 
right knee was positive for mild edema at 
the injury site.  A diagnosis with 
respect to the right knee was not 
entered;   

(iii) STR, dated in March 1996, 
reflecting that the Veteran had 
complained of right knee pain after he 
fell in snow-related incident three 
months previously.  Assessments of muscle 
strain versus contusion and retro 
patellar pain syndrome were entered;

(iv) September 2004 private magnetic 
resonance imaging (MRI) scan 
interpretations of the right knee, which 
were positive for subtle small horizontal 
cleavage plain tear of the body of the 
lateral meniscus, small juxtaarticular 
cyst adjacent to the proximal 
tibia/fibular joint, small Baker's cyst, 
and small joint effusion;

(v) September 2006 VA X-ray 
interpretations of the lumbar spine, 
containing findings of spina bifida 
occulta L5 and S1, moderate narrowing of 
the L4-5 intervertebral disc space with a 
suggestion of fusion of the left 
apophyseal joint and minimal degenerative 
changes; and 

(vi) October 2006 VA examiner's opinion 
that the Veteran's congenital spina 
bifida occulta at L5-S1 was congenital 
and was less likely than not (less than a 
50/50 probability) to have been caused 
by, or a result of, to military service.  

(vii) The Veteran's report of a 
continuity of symptoms related to the 
injuries since service.  See Dalton v. 
Nicholson, 21 Vet. App. 23 (2007) 
(holding that an examination was 
inadequate where the examiner did not 
comment on the Veteran's report of in-
service injury and instead relied on the 
absence of evidence in the service 
medical records to provide a negative 
opinion).

2.  Thereafter, readjudicate the 
Veteran's claims for service connection 
for right knee and low back disorders.  
If any claim on appeal is denied, the 
RO/AMC should issue a supplemental 
statement of the case to the Veteran and 
his representative, and provide them with 
an opportunity to respond before the case 
is returned to the Board.

The purpose of this remand is to assist the Veteran with the 
substantive development of his claims for service connection 
for right knee and low back disorders.  The Veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
The Board takes this opportunity, however, to advise the 
Veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of the 
above-cited service connection claims.  His cooperation in 
VA's efforts to develop his claims, including reporting for 
the scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to 
report for the scheduled VA orthopedic examination may result 
in the denial of his claims. 38 C.F.R. § 3.655 (2009).

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


